197 P.3d 59 (2008)
224 Or. App. 176
Donald SEVERY, Petitioner,
v.
BOARD OF PAROLE AND POST-PRISON SUPERVISION, Respondent.
A132525.
Court of Appeals of Oregon.
Submitted October 30, 2008.
Decided November 26, 2008.
Peter Gartlan, Chief Defender, and Bronson D. James, Deputy Public Defender, Legal *60 Services Division, Office of Public Defense Services, filed the brief for petitioner.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Denise G. Fjordbeck, Attorney-in-Charge, Civil/Administrative Appeals, filed the brief for respondent.
Before ROSENBLUM, Presiding Judge, and BREWER, Chief Judge, and RIGGS, Senior Judge.
PER CURIAM.
Affirmed. Norris v. Board of Parole, 331 Or. 194, 13 P.3d 104 (2000), cert. den., 534 U.S. 1028, 122 S. Ct. 562, 151 L. Ed. 2d 437 (2001); Wilson v. Board of Parole, 222 Or. App. 224, 193 P.3d 32 (2008).